Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 1 of 28 PageID: 848




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                            :
YUSUF IBRAHIM,                              :
                                            :      Case No. 3:19-cv-5021 (BRM) (TJB)
                      Plaintiff,            :
                                            :
                      v.                    :      OPINION
                                            :
DOCTOR FLORA DEFILIPPO, et al.,             :
                                            :
                      Defendants.           :
                                            :

MARTINOTTI, DISTRICT JUDGE

       Before this Court are Motions to Dismiss filed by Defendants Tina Cortes, Piepro Cupo,

and Mervin Ganesh (collectively, "DOC Defendants") and Dr. Flora DeFilippo, Scott Hornberger,

Emma Bushong 1, and Diana Schmidt (collectively, “Mental Health Defendants”) seeking to

dismiss Plaintiff Yusuf Ibrahim’s (“Plaintiff”) claims against them pursuant to Federal Rule of

Civil Procedure 12(b)(6). (ECF Nos. 64-1 & 65-1.) Plaintiff filed his Opposition to Defendants’

Motion and Motion to Strike Pleadings as Insufficient (ECF No. 66) and the DOC Defendants and

the Mental Health Defendants filed Replies (ECF Nos. 71 & 72). Having reviewed the parties’

submissions filed in connection with the Motion and, having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below, and for good

cause shown, the Motion to Dismiss is GRANTED in part and Plaintiff’s Motion to Strike is

DENIED.




1
 Plaintiff refers to this individual as “Bushon” in his original complaint and “Bushong” in his
amended complaint.
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 2 of 28 PageID: 849




I. BACKGROUND 2

       A. Procedural History

       Plaintiff filed his original pro se complaint on February 7, 2019 raising claims against the

following defendants: Dr. Flora DeFilippo, Dr. Nuwochocco, Dr. Diana Schmidt, Dr. Nieves, Dr.

Scott Hornberger, Dr. Emma Bushong, Bruce Davis, Marven Ganesh, Amy Enrich, David

Richards, Tina Cortes and Officer Piepro Cupo. 3 (ECF No. 1 “Compl.”) Plaintiff filed a motion to

amend his complaint of August 2, 2019. (ECF No. 46.) The Court terminated Plaintiff’s motion to

amend on December 6, 2019 and instructed Plaintiff to file a motion to amend that complied with

Local Civil Rule 15.1. (ECF 54.) Plaintiff filed another motion to amend his complaint on

December 23, 2019. (ECF No. 55.) Magistrate Judge Tonianne J. Bongiovanni granted Plaintiff’s

motion to amend his complaint on April 27, 2020. (ECF No. 58.) Plaintiff’s amended complaint

was filed on May 26, 2020 against the following defendants: Dr. Flora DeFilippo, Dr. Diana

Schmidt, Dr. Scott Hornberger, Dr. Luis Nieves, Dr. Emma Bushong, Tina Cortes, J. Falvey,

Officer Piepro Cupo, Officer J. Patterson, Officer Christmas, Officer C. Zetty, Officer S. Pazik,

Officer W. Green, unknown Officer #1, unknown Officer #2, Sergeant O. Mendoza, Sergeant E.

Mariconda, Sergeant Watters, Sergeant S. Patterson, Major C. Sears, Bruce Davis, Marven

Ganesh, Amy Emrich, and David Richards. (ECF No. 59 “Amend. Compl.”) Plaintiff’s amended




2
 For the purposes of this Motion to Dismiss, the Court accepts as true all factual allegations in the
Complaint and draws all inferences in the facts alleged in the light most favorable to the Plaintiff.
See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
3
  The Court screened Plaintiff’s original complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and
dismissed the claims against Administrators Bruce Davis, Amy Emrich and David Richards for
unsanitary living conditions, and Davis, Emrich, Richards and Dr. Nuwochocco for “receding
gums,” as Plaintiff had not alleged facts to suggest any of the defendants were personally involved
in said violations. (ECF No. 2, citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)
(“A defendant in a civil rights action must have personal involvement in the alleged wrongs.”)).
                                                 2
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 3 of 28 PageID: 850




complaint raises a litany of new claims and new defendants that relate to an incident that happened

after Plaintiff filed his first complaint. (See Amend. Compl.) The additional defendants 4 named in

the amended complaint are not moving for dismissal in the motions to dismiss that are now before

the Court.

       B. Factual History

       The Court summarizes the facts relevant to the claims addressed in the DOC Defendants’

and the Mental Health Defendants’ motions to dismiss. Plaintiff has been incarcerated at New

Jersey State Prison (“NJSP”) at all relevant times. (Amend. Compl. at 2.) Plaintiff submits that

since his arrival at NJSP he has received inadequate medical treatment. (Id.) Plaintiff submits that

doctors spend thirty to sixty seconds in a public setting treating Plaintiff. (Id.) Doctors are escorted

by corrections officer who intrude on the dialogue. (Id.) Doctors are “antsy” and refuse to provide

treatment. (Id.) Inmates eavesdrop, gleaning private facts to be weaponized for later. (Id. at 4.)

Doctors are assigned to sections of the jail and not specific patients and Plaintiff cannot build a

rapport with a specific doctor. (Id. at 3.) Plaintiff submits that Dr. DeFilippo has been responsible

for depriving him of adequate medical treatment since September 2016. (Id.)

       Plaintiff was diagnosed with Post-Traumatic Stress Disorder (“PTSD”) and is on the

prisons’ special needs roster. (Id. at 1.) On September 18, 2018, Plaintiff requested Dr. DeFilippo

administer emergency treatment. (Id.) Plaintiff complained of emotional and psychiatric

disturbance due to his sudden placement in a double bunk cell after two years in a single cell. (Id.)

Plaintiff was concerned with the high risk of sexual harassment he would experience in a double

cell. (Id. at 9.) Plaintiff submits the double bunk cell situation aggravated his PTSD, creating a



4
 J. Falvey, Officer J. Patterson, Officer Christmas, Officer C. Zetty, Officer S. Pazik, Officer W.
Green, unknown Officer #1, unknown Officer #2, Sergeant O. Mendoza, Sergeant E. Mariconda,
Sergeant Watters, Sergeant S. Patterson, and Major C. Sears.
                                                   3
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 4 of 28 PageID: 851




hostile environment and his symptoms affected his behavior. (Id. at 1.) Plaintiff submits that Dr.

DeFilippo forced him to reveal the reason behind his behavior in the presence of Officer D. Ciero

and cellmate F. Chireno. (Id. at 4.) The contents of their conversation led Dr. DeFilippo to believe

there was a substantial risk of harm, but Dr. DeFilippo left, escorted by Officer D. Ciero, having

taken no action. (Id. at 1.) Dr. DeFilippo reported a “convoluted version” of the conversation to

prison officials in order to have Plaintiff placed in segregation. (Id. at 4.) Plaintiff was taken into

pre-hearing detention by Sergeant Manion and two officers. (Id. at 6.) On September 19, 2018,

Plaintiff was advised by Sergeant DeJesus that Plaintiff was being charged with threatening. (Id.)

Plaintiff submits that on or around September 20, 2018, he explained to Hearing Officer T. Cortes

that no threats were made, and Plaintiff only requested Dr. DeFilippo for treatment of his PTSD.

(Id.) Plaintiff submits that he requested witnesses to dispute the credibility of Dr. DeFilippo’s

accusation and was denied. (Id.) Plaintiff was denied cross-examination and confrontation of Dr.

DeFilippo, Officer D. Ciero, cellmate F. Chireno, Dr. Hornberger, Dr. Nieves, Dr. Schmidt, and

Dr. Bushong. (Id.) Plaintiff submits that he was denied Doctors Hornberger, Nieves, Schmidt, and

Bushong because they were not present, but he wanted them to testify because they knew of

Plaintiff’s sexual harassment concerns in double cells. (Id. at 6-7.) Plaintiff submits that Officer

D. Ciero’s out of hearing statement indicated that he was not paying attention to the conversation

between Plaintiff and Dr. DeFilippo. (Id. at 7.) Cellmate F. Chireno’s stated that Dr. DeFilippo

and Plaintiff’s conversation was about sexual harassment concerns. (Id.) Plaintiff was found guilty

and sentenced to 160 days administrative detention. (Id.) Plaintiff submits Dr. DeFilippo retaliated

against Plaintiff. (Id. at 11.) During the session with Dr. DeFilippo and Plaintiff, Plaintiff asked

the doctor to note his concerns and Dr. DeFilippo asked “[W]hy? So you can put it in your

lawsuit?” (Id.)



                                                  4
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 5 of 28 PageID: 852




        Plaintiff appealed to administrator Bruce Davis citing further investigation was needed

pursuant to “10A.” (Id.) Plaintiff submits that the “ombudsman’s office” had information that on

September 18, 2018, Plaintiff had called the office with concerns of sexual harassment in double

cells. (Id. at 10.) No documentation or information from the ombudsman’s office was given to the

disciplinary hearing officer. (Id.) Assistant Administrator Marven Ganesh denied Plaintiff’s

appeal, denied witnesses, denied request for mental health evaluation, and denied further

investigation. (Id. at 7.)

        Plaintiff submits his PTSD symptoms were left untreated and were apparent when he was

left to mingle with other inmates. (Id. at 8.) Plaintiff submits it led to an attack on December 16,

2018, where Plaintiff was struck in the face multiple times until he defended himself. (Id.) Plaintiff

was then placed in “supermax” Management Control Unit (“MCU”) for an additional 120 days

plus 120 days loss of recreational privileges. (Id. at 8-9.)

        On January 22, 2019, after four months in segregation, Plaintiff suffered a severe emotional

and psychiatric disturbance and requested psychiatry for an emergency around 12:00 p.m. (Id. at

5.) Plaintiff submits that Dr. Schmidt arrived and made her rounds around 12:30 p.m. without

speaking to Plaintiff. (Id.) Around 3:30 p.m., Dr. Schmidt returned escorted by Officers Raylock

and Connolly. (Id.) Officers Raylock and Connolly listened and participated in the dialogue

between Plaintiff and Dr. Schmidt. (Id.) One of the officers interrupted the conversation to tell

Plaintiff to “shut the fuck up and let [the doctor] talk!” (Id.)

        Plaintiff submits that he was forced to strip search on the 7-wing tier by Officer Cupo,

where anyone could watch if they chose to. (Id. at 9.) Plaintiff submits that this was a tactic to

deter Plaintiff from going to the “rec-yard” for exercise. (Id.).




                                                   5
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 6 of 28 PageID: 853




II. LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a district

court is “required to accept as true all factual allegations in the complaint and draw all inferences in

the facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). However, the Plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming

the factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for misconduct

alleged.” Id. This “plausibility standard” requires the complaint allege “more than a sheer possibility

that a defendant has acted unlawfully,” but it “is not akin to a probability requirement.’” Id. (quoting

Twombly, 550 U.S. at 556). “Detailed factual allegations” are not required, but “more than an

unadorned, the defendant-harmed-me accusation” must be pled; it must include “factual

enhancements” and not just conclusory statements or a recitation of the elements of a cause of action.

Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,



                                                    6
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 7 of 28 PageID: 854




556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). However, courts are “not compelled to

accept ‘unsupported conclusions and unwarranted inferences,’” Baraka v. McGreevey, 481 F.3d 187,

195 (3d Cir. 2007) (quoting Schuylkill Energy Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417

(3d Cir. 1997)), nor “a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286.

While, as a general rule, the court may not consider anything beyond the four corners of the complaint

on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held “a court may consider

certain narrowly defined types of material without converting the motion to dismiss [to one for

summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec. Litig., 184 F.3d 280, 287

(3d Cir. 1999). Specifically, courts may consider any “‘document integral to or explicitly relied upon

in the complaint.’” In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)

(quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

III. DECISION

        Moving Defendants, DOC Defendants and Mental Health Defendants, make multiple

arguments in their motions to dismiss. The Court considers each in turn.

        A. Mental Health Defendants’ Motion to Dismiss

                1. Statute of Limitations

        The Mental Health Defendants argue Plaintiff’s claims one through five and ten relate to

Plaintiff’s disagreement with the mental health treatment he received at NJSP since his

incarceration began in September 2016. (ECF No. 65-1 at 11. 5) Plaintiff filed his initial complaint

on February 8, 2019. Accordingly, the Mental Health Defendants argue Plaintiff’s claims, to the



5
  Page numbers relevant to the motions to dismiss refer to the page numbers assigned by the
electronic court filing system.
                                                   7
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 8 of 28 PageID: 855




extent they relate the Mental Health Defendants deliberate indifference to Plaintiff’s medical

needs, should be dismissed pursuant to the applicable statute of limitations.

        Section 1983 borrows the applicable state's personal injury statute of limitations. See

Vickers v. Childs, 530 F. App’x 104, 105 (3d Cir. 2013). In New Jersey, that statute of limitations

for personal injury claims is two years. See N.J. Stat. Ann. § 2A:14-2(a).

        The Court acknowledges that Plaintiff does allege that he has not received adequate mental

health care since he entered NJSP, however, Plaintiff’s claims center around the incident that took

place on September 18, 2018, where Plaintiff requested a medical visit and it resulted in Plaintiff

being placed in disciplinary segregation. (See generally Amend. Compl.) Plaintiff filed his

originally complaint on February 7, 2019, within two years of September 18, 2018. Accordingly,

Plaintiff’s claims are timely.

                2. Eighth Amendment

        Plaintiff’s first claim submits Dr. DeFilippo was deliberately indifferent to Plaintiff’s fear

of being placed in a double bunk cell and the emotional and psychiatric disturbance it caused

Plaintiff. (Amend. Compl. at 1-2.) Plaintiff submits that Dr. DeFilippo believed there was a

substantial risk of harm and took no action. (Id.) Plaintiff’s second claim submits Dr. DeFilippo

provided inadequate medical treatment since Plaintiff’s arrival at NJSP. (Id. at 2-4.) Plaintiff

submits Dr. DeFilippo practiced “fly-by” psychiatry, only seeing Plaintiff for thirty to sixty

seconds at a time in a public setting. (Id.) Plaintiff also notes that doctors are assigned to sections

of the jail, and not individual patients, so they cannot build a rapport and trust. (Id. at 3.) Plaintiff

lists Dr. Schmidt, Dr. Nieves, Dr. Hornberger, Dr. Bushong as subordinates of Dr. DeFilippo. (Id.

at 3-4.) Plaintiff’s fifth claim also submits Dr. DeFilippo provided inadequate medical care. (Id. at

8-9.) Plaintiff submits on September 18, 2018, following Plaintiff’s session with Dr. DeFilippo



                                                   8
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 9 of 28 PageID: 856




regarding Plaintiff’s PTSD, the doctor failed to follow up on Plaintiff’s condition after he was

placed in segregation. (Id.) Plaintiff submits that his symptoms were left untreated and caused

Plaintiff to have an altercation with an inmate and ultimately be placed in “supermax” MCU. (Id.)

       The Mental Health Defendants argue that Plaintiff’s Eighth Amendment claims should be

dismissed for failure to state a claim. (ECF No. 65-1 at 12-19.)

       The Eighth Amendment prohibits the states from inflicting “cruel and unusual

punishments” on those convicted of crimes. Rhodes v. Chapman, 452 U.S. 337, 344–46 (1981).

This proscription against cruel and unusual punishment requires prison officials to provide inmates

with adequate medical care. Estelle, 429 U.S. at 103–04. In order to set forth a cognizable claim

for a violation of his right to adequate medical care, an inmate must allege: (1) a serious medical

need; and (2) behavior on the part of prison officials that constitutes deliberate indifference to that

need. Id. at 106.

       To satisfy the first prong of the Estelle inquiry, the inmate must demonstrate his medical

needs are serious. Serious medical needs include those that have been diagnosed by a physician as

requiring treatment or are so obvious a lay person would recognize the necessity for a doctor's

attention, and those conditions which, if untreated, would result in lifelong handicap or permanent

loss. Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).

       The second element of the Estelle test requires an inmate to show prison officials acted

with deliberate indifference to his serious medical need. “Deliberate indifference” is more than

mere malpractice or negligence; it is a state of mind equivalent to reckless disregard of a known

risk of harm. Farmer v. Brennan, 511 U.S. 825, 837–38 (1994). Furthermore, a prisoner's

subjective dissatisfaction with his medical care does not in itself indicate deliberate indifference.

Andrews v. Camden Cty., 95 F. Supp. 2d 217, 228 (D.N.J. 2000). Similarly, “mere disagreements



                                                  9
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 10 of 28 PageID: 857




 over medical judgment do not state Eighth Amendment claims.” White v. Napoleon, 897 F.2d 103,

 110 (3d Cir. 1990). “Courts will disavow any attempt to second-guess the propriety or adequacy

 of a particular course of treatment ... [which] remains a question of sound professional judgment.

 Implicit in this deference to prison medical authorities is the assumption that such informed

 judgment has, in fact, been made.” Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d

 Cir. 1979) (internal quotations and citations omitted). Even if a doctor's judgment concerning the

 proper course of a prisoner's treatment ultimately is shown to be mistaken, at most what would be

 proved is medical malpractice and not an Eighth Amendment violation. Estelle, 429 U.S. at 105–

 06; White, 897 F.2d at 110.

                Where prison authorities deny reasonable requests for medical
                treatment, however, and such denial exposes the inmate ‘to undue
                suffering or the threat of tangible residual injury,’ deliberate
                indifference is manifest. Similarly, where ‘knowledge of the need
                for medical care [is accompanied by the] ... intentional refusal to
                provide that care,’ the deliberate indifference standard has been
                met.... Finally, deliberate indifference is demonstrated ‘[w]hen . . .
                prison authorities prevent an inmate from receiving recommended
                treatment for serious medical needs or deny access to a physician
                capable of evaluating the need for such treatment.

 Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346 (citations omitted). “[I]f necessary medical

 treatment [i]s . . . delayed for non-medical reasons, a case of deliberate indifference has been made

 out.” Id.

         With respect to the serious medical need requirement, Plaintiff identifies himself as

 suffering from PTSD. Based upon Plaintiff’s claim the Court is satisfied the serious medical need

 requirement has been satisfied at this juncture in the proceedings.

         Plaintiff’s submits Dr. DeFilippo has provided inadequate medical care since Plaintiff

 entered NJSP in September 2016. (Amend. Compl. at 3.) Plaintiff admits that he received mental

 health treatment, however, he takes issue with the length of time spent during his visits with Dr.

                                                  10
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 11 of 28 PageID: 858




 DeFilippo and the location of those visits. Plaintiff’s claim establishes that Plaintiff received

 mental health care at NJSP. Because Plaintiff received frequent treatment for his mental health

 conditions, any perceived “inadequacy or impropriety of the care that was given will not support

 an Eighth Amendment claim.” Norris v. Frame, 585 F.2d 1183, 1186 (3d Cir. 1978). Plaintiff’s

 second claim against Dr. DeFilippo is dismissed without prejudice.

        Plaintiff’s second claim also names Scott Hornberger, Emma Bushong, Diana Schmidt,

 and Luis R. Nieves as Defendants. Dr. Nieves is not represented in the Mental Health Defendants’

 Motion to Dismiss, however, the Court dismisses claim two against Defendant Nieves, along with

 the Mental Health Defendants Hornberger, Bushong, and Schmidt, as Plaintiff fails to allege facts

 to suggest these Defendants were personally involved in the failure to provide adequate medical

 care claim. Plaintiff’s only allegation against these Defendants in claim two is they are

 subordinates of Dr. DeFilippo. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (“A

 defendant in a civil rights action must have personal involvement in the alleged wrongs.”).

        Plaintiff’s first and fifth claims relate to Plaintiff’s claims that on September 18, 2018, he

 was experiencing PTSD symptoms and Dr. DeFilippo “believe[d] there was a substantial risk of

 harm.” (Amend. Compl. at 1.) However, Dr. DeFilippo provided no treatment, instead, he told a

 “convoluted version [of their conversation] to prison officials” causing Plaintiff to be placed in

 disciplinary segregation. (Id. at 4.) Plaintiff submits that he was placed in segregation, and, for the

 entirety of his segregation, his symptoms were left untreated. (Id. at 8.) Plaintiff submits that Dr.

 DeFilippo never followed up with Plaintiff regarding his symptoms. (Id.) Plaintiff submits the lack

 of treatment caused a deterioration of his symptoms, which led to his placement in MCU

 segregation following an altercation with a fellow inmate. (Id. at 8-9.) Plaintiff submits his PTSD

 symptoms are still apparent and he still has not been treated. (Id. at 9.)



                                                   11
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 12 of 28 PageID: 859




        Upon review of Plaintiff’s allegations against Dr. DeFilippo regarding the September 18,

 2018 incident and after, they are sufficient to withstand the scrutiny on a motion to dismiss.

 Because the Court has not been presented with opportunity to review Plaintiff's relevant medical

 records, determinations regarding Plaintiff’s need for treatment and what treatment was provided

 cannot be reached. While the lack of treatment could reflect a decision about the proper course of

 treatment, such allegations could also show an intentional refusal to provide care, which would

 establish deliberate indifference. See Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346. As such,

 it simply cannot be determined on a motion to dismiss as to whether a cognizable claim of

 deliberate indifference has been stated. Dr. DeFilippo’s request for dismissal of claims one and

 five will be denied.

                3. Fourteenth Amendment Right to Medical Privacy

        Plaintiff’s third claim submits his right to medical privacy was violated. (Amend. Compl.

 at 4-5.) Plaintiff states psychiatry sessions are performed on open housing units among other

 inmates and the doctors are always escorted by corrections officers. (Id.) Plaintiff submits the

 corrections officers “encroach on the dialogue forcing [Plaintiff] to reveal sensitive concerns, or

 forfeit treatment.” (Id. at 4.) Plaintiff submits fellow inmates eavesdrop. (Id.) Plaintiff submits on

 September 18, 2018, Dr. DeFilippo forced Plaintiff to reveal the reason behind his behavior in the

 presence of cellmate F. Chireno and escorting officer D. Ciero. (Id.)

        The Mental Health Defendants argue Plaintiff’s claim should be dismissed because

 corrections officers escort doctors for safety purposes to achieve legitimate correctional goals and

 maintain intuitional security. 6 (ECF No. 65-1 at 20-21.)



 6
   The purpose behind corrections officers escorting doctors is outside of the facts alleged in the
 complaint and is not considered by the Court. Fed. R. Civ. P. 12(d); Pension Benefit Guar. Corp.
 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.1993)
                                                  12
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 13 of 28 PageID: 860




        “An individual has a constitutional right to privacy which protects ‘the individual interest

 in avoiding disclosure of personal matters.’ We have long recognized the right to privacy in one’s

 medical information . . . .” Doe v. Delie, 257 F.3d 309, 315 (3d Cir. 2001) (quoting Whalen v. Roe,

 429 U.S. 589, 599 (1977)). “[A] prisoner's right to privacy in this medical information is not

 fundamentally inconsistent with incarceration.” Id. at 317.

        That being said, “a prisoner does not enjoy a right of privacy in his medical information to

 the same extent as a free citizen . . . . [Plaintiff’s] constitutional right is subject to substantial

 restrictions and limitations in order for correctional officials to achieve legitimate correctional

 goals and maintain institutional security.” Id. “[A]n inmate’s constitutional right may be curtailed

 by a policy or regulation that is shown to be reasonably related to legitimate penological interests.”

 Id. (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).

         The Third Circuit has yet to define the parameters of a prisoner's right to privacy in his

 medical information. See Smith v. Hayman, 489 F. App’x 544, 549 (3d Cir. 2012) (“[Delie] did

 not establish any such rule with ‘obvious clarity.’”). Courts construing prisoner's medical privacy

 claims have framed the right narrowly and have applied it to situations involving “an unusual

 medical condition which, if disclosed unnecessarily, would likely expose the inmate to ridicule,

 discrimination, or even potential violence and harm, particularly when word of the condition is

 likely to spread through ‘humor or gossip[.]’” Smith v. Hayman, No. 09-2602, 2012 WL 1079634,

 at *18 (D.N.J. Mar. 30, 2012) (quoting Powell v. Shriver, 175 F.3d 107, 112–13 (2d Cir. 1999)),

 aff'd, Smith, 489 F. App’x 544 (alteration in original). Most cases concern revealing an inmate's

 HIV-positive status or that they are transgender. See, e.g., Doe, 257 F.3d 309 (HIV-positive);

 Powell, 175 F.3d 107 (transgender identity); Smith, 2012 WL 1079634 (transgender identity). Cf.

 Vines v. Columbus House et al., No. 13-3923, 2017 WL 2539409, at *14 (D.N.J. June 12, 2017)



                                                  13
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 14 of 28 PageID: 861




 (holding plaintiff did not state claim for disclosure of asthma, back problems, high blood pressure,

 and allergies to mold, dust, spray chemicals, and smoke).

        Here, Plaintiff’s condition was PTSD and he submits he was forced to reveal how he was

 feeling on September 18, 2018 in front of his cellmate and the escorting corrections officer.

 Plaintiff alleges generally that doctors see Plaintiff in an open setting where other inmates can

 eavesdrop and glean information to be weaponized against him at a later time. Assuming that

 Plaintiff’s PTSD symptoms were disclosed in front of other inmates and corrections officers, the

 Court is unable, at this juncture, to find that PTSD is commonplace and does not constitute an

 “unusual medical condition, which, if disclosed unnecessarily, would likely expose the inmate to

 ridicule, discrimination, or even potential violence.” Smith, 2021 WL 1079634, at *18. The

 Defendants’ argument that the corrections officers escorted Dr. DeFilippo for security purposes

 argues facts outside of Plaintiff’s amended complaint and is an argument more appropriately raised

 in a motion for summary judgment. As such, it cannot be determined on a motion to dismiss as to

 whether a cognizable claim of violation of right to medical privacy has been stated. Dr. DeFilippo’s

 request for dismissal of claim three is be denied.

        B. DOC Defendants Motion to Dismiss

                    1. Eleventh Amendment

        The DOC Defendants assert Plaintiff's claims against them in their official capacities

 should be dismissed because they are not “persons” subject to § 1983 liability.

        A state official sued in his official capacity for monetary damages is not a “person” for

 purposes of Section 1983. See House v. Fisher, No. 14-2133, 2016 WL 538648, at *7 (M.D. Pa.

 Feb. 11, 2016) (citing Will v. Michigan Dep't of State Police, 491 U.S. 58, 63-71 (1989)); Goode

 v. New Jersey Dep't of Corr., No. 11-6960, 2015 WL 1924409, at *10 (D.N.J. Apr. 28, 2015)



                                                  14
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 15 of 28 PageID: 862




 (finding that state officials sued in official capacities for monetary damages are not “persons”

 within meaning of § 1983); Johnson v. Mondrosch, No. 13-3461, 2013 WL 12085239, at *3 (E.D.

 Pa. Dec. 3, 2013) (same). Therefore, Plaintiff's claims for monetary damages against the DOC

 Defendants in their official capacity are dismissed with prejudice.

         Plaintiff's amended complaint further fails to seek specific injunctive relief. Rather,

 Plaintiff states only “all defendants are sued in their official capacity for declaratory and injunctive

 relief only,” Plaintiff only moves for monetary relief and makes no claims for injunctive relief in

 the entirety of the amended complaint. (Amend. Compl. at 45.) Plaintiff does not argue for any

 specific injunctive relief until his opposition to Defendants’ motions to dismiss. (See ECF No. 66.)

 In his opposition to Defendants’ motions to dismiss, Plaintiff states that an example of injunctive

 relief sought would be for the Mental Health Defendants to provide adequate and confidential

 treatment, to record psychotherapy sessions, and to cease retaliatory behavior. (Id. at 7 7.) It is well-

 settled that Plaintiff cannot amend a complaint through the filing of a brief, or through arguments

 set forth in a brief opposing a dispositive motion. Indeed, “[i]t is axiomatic that the complaint may

 not be amended by the briefs in opposition to a motion to dismiss.” Pennsylvania ex rel.

 Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (quoting Car Carriers, Inc. v. Ford

 Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)); cf. Frederico v. Home Depot, 507 F.3d 188, 202

 (3d Cir. 2007) (“[W]e do not consider after-the-fact allegations in determining the sufficiency of

 [a] complaint under Rules 9(b) and 12(b)(6)”).

                 “[O]fficial-capacity actions for prospective relief are not treated as
                 actions against the state.” Will, 491 U.S. at 71 n. 10, 109 S. Ct. 2304
                 (quoting [Kentucky v.] Graham, 473 U.S. [159] at 167 n. 14, 105 S. Ct.
                 3099 [ (1985) ] ); see also Ex parte Young, 209 U.S. 123, 159–160, 28
                 S. Ct. 441, 52 L. Ed. 714 (1908). A state official against whom


 7
   Page numbers relevant to Plaintiff’s opposition to the motions to dismiss refer to the page
 numbers assigned by the electronic court filing system.
                                                    15
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 16 of 28 PageID: 863




                prospective injunctive relief is sought, then, does not partake of the
                State's sovereign immunity under the Eleventh Amendment, and is
                considered a “person” for purposes of Section 1983.

 Grohs v. Yatauro, 984 F. Supp. 2d 273, 281 (D.N.J. 2013). Plaintiff failed to state in his amended

 complaint any injunctive relief that was sought. Therefore, this Court will dismiss Plaintiff's

 official capacity claims against the Doc Defendants for prospective injunctive relief without

 prejudice.

                    2. Due Process Clause of the Fourteenth Amendment and Cruel and
                       Unusual Punishment

        Plaintiff’s fourth claim submits a violation of his due process rights of the Fourteenth

 Amendment. (Amend. Compl. at 6-8.) Plaintiff claims that he explained to Officer T. Cortes that

 he made no threats and only wanted treatment and relief from PTSD. (Id. at 6.) Plaintiff submits

 he was denied cross-examination and confrontation of witnesses in violation of the Fourteenth

 Amendment. (Id.) Plaintiff submits that after being found guilty and sentenced to 160 days

 administrative segregation, he appealed and Assistant Administrator Marven Ganesh denied his

 appeal, denied witnesses, denied request for mental health evaluation and denied further

 investigation. (Id. at 7-8.) Plaintiff’s fifth and ninth claims submit that Assistant Administrator

 Marven Ganesh upheld his disciplinary hearing sentence which was cruel and unusual punishment.

 (Id. at 8-9.) Plaintiff’s seventh claim submits Assistant Administrator Marven Ganesh, along with

 defendants Davis, Emrich and Richards, 8 were deliberately indifferent to Plaintiff’s sexual

 harassment concerns brought to them by the ombudsman’s office. (Id. at 10-11.) Finally, Plaintiff

 eighth claim submits that Assistant Administrator Marven Ganesh, along with defendants Davis,




 8
  The DOC Defendants’ motion to dismiss only address this claim as it pertains to Marven Ganesh,
 as such, the Court will not analyze whether to dismiss the claim against Bruce Davis, Amy Emrich,
 and David Richards.
                                                 16
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 17 of 28 PageID: 864




 Emrich and Richards 9, had information that Plaintiff called ombudsman’s office on September 18,

 2018, regarding his fear of sexual harassment, and failed to turn it over at Plaintiff’s disciplinary

 hearing in violation of his due process rights. (Id. at 10.)

        DOC Defendants’ motion to dismiss argues that the Court lacks jurisdiction over these

 claims because Plaintiff failed to appeal the administrative decision placing him in segregation to

 the appropriate forum, the New Jersey Superior Court, Appellate Division. (ECF 64-1 at 9.)

 Although DOC Defendants allege Plaintiff has failed to state a claim regarding these claims, they

 do not elaborate. However, the Court may address them under 28 U.S.C. § 1915. See 28 U.S.C. §

 1915(e)(2)(B)(ii) (noting that the court “shall dismiss the case at any time if the court determines

 that the action or appeal fails to state a claim on which relief may be granted” (emphasis added)).

         The Fourteenth Amendment provides that no State shall “deprive any person of life, liberty

 or property, without due process of law.” U.S. Const. amend. XIV, § 1. When bringing a § 1983

 suit based on a violation of the Fourteenth Amendment, the plaintiff must identify or allege the

 deprived protected interest. Sample v. Diecks, 885 F.2d 1099, 1113 (3d Cir. 1989). Without the

 presence of a protected interest, a § 1983 due process claim simply cannot stand. Id. The Third

 Circuit has recognized that “inmates are generally not entitled to procedural due process in prison

 disciplinary hearings because the sanctions resulting from those hearings do not usually affect a

 protected liberty interest.” Burns v. Pa. Dep’t of Corr., 642 F.3d 163, 171 (3d Cir. 2011) (citing

 Sandin v. Conner, 515 U.S. 472, 483–84 (1995)). Only if the sanction “imposes atypical and

 significant hardship on the inmate in relation to the ordinary incidents of prison life” is a protected

 liberty interest implicated. Sandin, 515 U.S. at 484.



 9
  The DOC Defendants’ motion to dismiss only address this claim as it pertains to Marven Ganesh,
 as such, the Court will not consider whether the claim should be dismissed against Bruce Davis,
 Amy Emrich, and David Richards.
                                                   17
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 18 of 28 PageID: 865




        In light of Sandin, prison disciplinary segregation will violate the protected liberty interest

 of the Fourteenth Amendment only if it dramatically departs, in length time or otherwise, from

 basic prison conditions and imposes atypical, significant hardship on the inmate. This court and

 others within this circuit, applying Sandin in various actions, have found no merit in the procedural

 due process claims presented. See Smith v. Mensinger, 293 F.3d 641, 653 (3d Cir. 2002) (seven

 months in disciplinary segregation is insufficient to trigger a due process violation); Griffin v.

 Vaughn, 112 F.3d 703, 706–708 (3d Cir. 1997) (no liberty interest avoiding fifteen (15) month

 placement in administrative custody because said confinement was not atypical); Young v. Beard,

 227 F. App’x 138 (3d Cir. 2007) (aggregate 980 days in disciplinary segregation did not violate

 the due process clause).

        Plaintiff was placed in disciplinary segregation for 160 days. (Amend. Compl. at 8.) While

 Plaintiff’s amended compliant sets forth due process allegations, such as the right to call witness,

 the claim fails to delineate facts from which the Court can conclude that Plaintiff’s disciplinary

 confinement are materially different from what the Supreme Court found to be “not typical” in

 Sandin. Without some allegations to suggest that the length of that placement was excessive, or

 was subject to continuous harsh penalties for a sufficient period of time to amount to an extreme

 divergence from the normal incidents of committed life, Plaintiff fails to present a cognizable claim

 for a denial of due process as he has not presented a valid liberty interest which has been impugned,

 and his procedural due process claim against DOC Defendants Cortes and Ganesh is dismissed

 without prejudice. See Deavers v. Santiago, 243 F. App’x 719, 721-22 (3d Cir. 2007).

        Plaintiff’s fifth, seventh and ninth claims allege that Assistant Administrator Marven

 Ganesh knew of Plaintiff’s sexual harassment fears and upheld the decision to place Plaintiff in




                                                  18
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 19 of 28 PageID: 866




 administrative segregation which amounted to deliberate indifference and cruel and unusual

 punishment.

        The Eighth Amendment proscription against cruel and unusual punishment requires that

 prison officials provide inmates with adequate medical care. Estelle, 429 U.S. at103–05. However,

 in order to set forth a cognizable claim, an inmate must allege (i) a serious medical need and (ii)

 acts or omissions by prison officials that indicate deliberate indifference to that need. Estelle, 429

 U.S. at 104; Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately

 indifferent if he knows that a prisoner faces a substantial risk of serious harm and fails to take

 reasonable steps to avoid the harm. Farmer, 511 U.S. at 837. Plaintiff fails to allege Ganesh denied

 Plaintiff medical care in anyway. Plaintiff only submits that Ganesh was aware of Plaintiff’s fear

 of sexual harassment and still upheld the decision to place him in segregation. That fact does not

 submit that Ganesh was deliberately indifferent to Plaintiff’s medical needs or had any part in an

 alleged denial of medical care. Claims five, seven and nine deliberate indifference and cruel and

 unusual punishment against DOC Defendant Ganesh is dismissed without prejudice.

        The DOC Defendants’ motion to dismiss does not address an Eighth Amendment failure

 to protect claim and Plaintiff does not explicitly raise one, however, the Court construes Plaintiff’s

 allegations as a failure to protect claim regarding Plaintiff’s fears of sexual harassment.

        Plaintiff’s claim is subject to sua sponte screening for dismissal under 28 U.S.C. §§

 1915(e)(2)(B) and 1915A because Plaintiff is a convicted state prisoner who has been granted in

 forma pauperis status and raises claims against state employees. According to the Supreme Court's

 decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a formulaic

 recitation of the elements of a cause of action will not do.’ ” 556 U.S. 662, 678 (2009) (quoting

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To survive sua sponte screening for



                                                  19
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 20 of 28 PageID: 867




 failure to state a claim, the complaint must allege “sufficient factual matter” to show that the claim

 is facially plausible. Fowler v. UPMS Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation

 omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Fair

 Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at

 678). Moreover, while pro se pleadings are liberally construed, “pro se litigants still must allege

 sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

 239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).

        To assert an Eighth Amendment failure to protect claim, an inmate must show that he is

 “incarcerated under conditions posing a substantial risk of serious harm” and that the defendant

 was deliberately indifferent to the risk. See Farmer, 511 U.S. at 833, 837; Bistrian v. Levi, 696

 F.3d 352, 367 (3d Cir. 2012). The Third Circuit has stated that:

                “Deliberate indifference” in this context is a subjective standard: “the prison
                official-defendant must actually have known or been aware of the excessive
                risk to inmate safety.” Beers–Capitol [v. Whetzel], 256 F.3d [120] at 125 [ (3d
                Cir. 2001) ]. It is not sufficient that the official should have known of the risk.
                Id. at 133. A plaintiff [must] prove an official's actual knowledge of a
                substantial risk to his safety . . . .

 Bistrian, 696 F.3d at 367-69; (“[plaintiff] plausibly alleges that certain prison officials actually

 knew that he faced an excessive risk of harm by being placed in the SHU recreation yard [with the

 inmates who assaulted him] because he repeatedly advised (both verbally and in writing) [the

 prison officials] ... of the multiple threats [those particular inmates made to him]”); see also Miller

 v. Ricci, No. 11-0859, 2011 WL 1655764, at *10 (D.N.J. Apr. 28, 2011) (“To plead an Eighth

 Amendment failure to protect claim a plaintiff must plead facts raising a plausible inference of . . .

 the defendants’ deliberate indifference to that particular risk of harm”).




                                                   20
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 21 of 28 PageID: 868




         Plaintiff does not allege sufficient facts to support a claim of failure to protect. Plaintiff

 only submits that he informed DOC Defendant Ganesh that Plaintiff feared sexual harassment if

 he was to be placed in a double cell and that Davis, Emrich and Richards, had information that

 Plaintiff called ombudsman’s office on September 18, 2018, regarding his fear of sexual

 harassment, and failed to turn it over at Plaintiff’s disciplinary hearing. (Id. at 10.)

         Plaintiff does not assert any facts of sexual harassment taking place, only that he feared

 sexual harassment. Plaintiff does not submit any facts that the defendants knew Plaintiff was at an

 excessive risk of harm and was deliberately indifferent to that risk. Plaintiff’s claim thus fails

 woefully short of meeting the Rule 12(b)(6) standard under Iqbal and Twombly. Iqbal, 556 U.S. at

 678; Twombly, 550 U.S. at 570. Thus, Plaintiff’s claim of failure to protect against DOC Defendant

 Ganesh and defendants Bruce Davis, Amy Emrich, and David Richards is dismissed.

             3. Fourth Amendment Right to Privacy and Cruel and Unusual Punishment

         Plaintiff’s sixth claim submits Officer Cupo violated his right to privacy and Eighth

 Amendment right to be free from cruel and unusual punishment by subjecting him to a strip search

 where other inmates and officers could see. (Amend. Compl. at 9.)

         DOC Defendant Cupo agues Plaintiff has limited right to privacy and has administrative

 remedies available to him, which he failed to pursue. (ECF 64-1 at 11-12.)

         A prisoner’s challenge to a strip search may be cognizable under 42 U.S.C. § 1983 through

 the Fourth or Eighth Amendments. See Jordan v. Cicchi, 428 F. App’x 195, 199-200 (3d Cir.

 2011). The Fourth Amendment protects “[t]he right of the people to be secure in their persons . . .

 against unreasonable searches and seizures.” U.S. Const. amend. IV. Pretrial detainees and

 convicted prisoners, however, only have limited rights under the Fourth Amendment. See Bell v.

 Wolfish, 441 U.S. 520, 558 (1979) (inmates “retain some Fourth Amendment rights upon



                                                   21
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 22 of 28 PageID: 869




 commitment to a corrections facility . . . .”); Russell v. City of Phila., 428 F. App’x 174, 177 (3d

 Cir. 2011) (prisoner could state a Fourth Amendment claim based on a strip and cavity search). To

 raise a Fourth Amendment claim, the prisoner must allege that the strip search was unreasonable.

 See Payton v. Vaughn, 798 F. Supp. 258, 261-62 (E.D. Pa. 1992); see also Robinson v. Ricci, No.

 08-2023, 2012 WL 1067909, *16-17 (D.N.J. Mar. 29, 2012). To determine whether a search was

 “reasonable” within the meaning of the Fourth Amendment requires “balancing the significant and

 legitimate security interests of the institution against the privacy interests of the inmates.” Bell v.

 Wolfish, 441 U.S. 520, 560 (1995); Youngberg v. Romeo, 457 U.S. 307, 321–22, (1982) (applying

 the balancing test from Bell v. Wolfish to involuntarily civilly committed defendant). The strip

 search in Bell occurred when the detainee returned from a contact visit with someone outside the

 institution, a scenario which presented an opportunity for smuggling contraband into the facility.

 Bell, 441 U.S. at 560. This threat conferred a “strong governmental justification” for invading the

 detainees' privacy. See Randall v. Cty. of Berks, Pennsylvania, 2015 WL 5027542, at *17 (E.D.

 Pa. Aug. 24, 2015) (citing Bell, 441 U.S. at 559). The Supreme Court re-emphasized that

 “correctional officials must be permitted to devise reasonable search policies to detect and deter

 the possession of contraband in their facilities.” Florence v. Bd. of Chosen Freeholders of County

 of Burlington, 566 U.S. 318, 328 (2012). Where security is involved, “deference must be given to

 the officials in charge of the jail unless there is substantial evidence demonstrating their response

 to the situation is exaggerated.” Id. at 330 (citation and internal quotation marks omitted). Thus,

 in Florence, the Supreme Court held that a jail policy of requiring that persons admitted to a jail

 remove their clothing and expose their genital areas for visual inspection as a routine part of the

 intake process does not violate the Fourth Amendment. See Florence, 566 U.S. 318.




                                                   22
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 23 of 28 PageID: 870




        Where a prisoner alleges that the strip search was conducted in a physically abusive

 manner, the Eighth Amendment applies. See Jordan, 428 F. App’x at 199-200 (explaining that

 excessive force claim arising from strip search may proceed under either Fourth or Eighth

 Amendments, but latter is “the primary source of protection after an individual’s conviction”); see

 also Florence, 566 U.S. at 339 (Eighth Amendment may be implicated where a strip search is

 carried out in such a way as to intentionally humiliate or abuse a prisoner, citing Hudson v. Palmer,

 468 U.S. 517, 528 (1984)); Robinson, 2012 WL 1067909, at *16-17 (in addition to possible Fourth

 Amendment violation, “Eighth Amendment may be implicated where the strip search or visual

 body cavity search was conducted in a brutish and unreasonable manner). Courts have found that,

 in certain circumstances, prisoner nudity can constitute cruel and unusual punishment under the

 Eighth Amendment. See Solan v. Ranck, 2007 WL 4111424, at *7-8 (M.D. Pa. Nov. 16, 2007),

 aff’d, 326 F. App’x 97 (3d Cir. 2009). The “basic right of privacy” is implicated when a prisoner

 is forced to be unclothed and, when done to humiliate the prisoner can violate the Eighth

 amendment. Id. at *9.

        In order for a prisoner to state an Eighth Amendment claim for the excessive use of force

 by a prison official, he must establish that the force was not applied in a good-faith effort to

 maintain or restore discipline, but that it was maliciously and sadistically used to cause harm. See

 Hudson v. McMillian, 503 U.S. 1, 7 (1992). Under Hudson, the absence of a serious injury to the

 inmate is relevant to the Court’s inquiry but does not end it. Id. However, “[t]he Eighth

 Amendment’s prohibition of ‘cruel and unusual’ punishment necessarily excludes from

 constitutional recognition de minimus uses of physical force, provided that the use of force is not

 of a sort ‘repugnant to the conscience of mankind.’” Id. at 9-10 (quoting Whitley v. Albers, 475

 U.S. 312, 327 (1986)).



                                                  23
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 24 of 28 PageID: 871




        Plaintiff’s claim that he was subjected to a strip search on 7-wing tier by Officer Cupo does

 not amount to a Fourth Amendment. In determining whether a particular strip search policy or

 action is reasonable, courts must balance an inmate’s constitutional right to privacy and the needs

 of the institution to maintain safety and security. See Florence, 566 U.S. at 326–27. Specifically,

 “[c]ourts must consider the scope of the particular intrusion, the manner in which it is conducted,

 the justification for initiating it, and the place in which it is conducted.” Bell, 441 U.S. at 559. At

 this point, Plaintiff does not allege sufficient factual allegations to state a claim under the Fourth

 Amendment. Plaintiff states that “anyone could watch if they chose to,” and that the strip search

 was to deter the use of the recreation yard. (Amend. Compl. at 9.) Plaintiff does not provide any

 other factual allegations that would, if true, demonstrate that the search was unreasonable.

 Considering the two facts alleged by Plaintiff it is not unreasonable that a strip search may be

 necessary when inmates are comingling in the recreation yard. Plaintiff does not allege facts that

 his search was outside what is reasonable. See Florence, 132 S.Ct. at 328. This Court will dismiss

 Plaintiff's § 1983 Fourth Amendment strip search claim for failure to state a claim upon which

 relief may be granted.

        Plaintiff’s claim also does not amount to an Eighth Amendment violation. Plaintiff also

 does not allege that Officer Cupo used any force, let alone excessive force as necessary for an

 Eighth Amendment violation. See Hudson, 503 U.S. at 7 (noting that, to state an Eighth

 Amendment claim for excessive force, an inmate must allege that force was used maliciously and

 sadistically to cause harm.) Plaintiff’s Amended Complaint does not state a Fourth or Eighth

 Amendment violation and the conduct complained of fails to rise to the level of a constitutional

 violation cognizable under § 1983. The Court will dismiss claim six against Officer Cupo.




                                                   24
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 25 of 28 PageID: 872




         C. Severing Claims Eleven Through Twenty-Eight

         Plaintiff’s filed his amended complaint on May 26, 2020 against the following defendants:

 Dr. Flora DeFilippo, Dr. Diana Schmidt, Dr. Scott Hornberger, Dr. Luis Nieves, Dr. Emma

 Bushong, Tina Cortes, J. Falvey, Officer Piepro Cupo, Officer J. Patterson, Officer Christmas,

 Officer C. Zetty, Officer S. Pazik, Officer W. Green, unknown Officer #1, unknown Officer #2,

 Sergeant O. Mendoza, Sergeant E. Mariconda, Sergeant Watters, Sergeant S. Patterson, Major C.

 Sears, Bruce Davis, Marven Ganesh, Amy Emrich, and David Richards. (See generally Amend.

 Compl.”) Plaintiff’s amended complaint raises a litany of new claims and new defendants that

 relate to an incident that happened after Plaintiff filed his first complaint. (Id.) Plaintiff’s eleventh

 through twenty-eighth claims stem from a strip search that occurred on March 11, 2019, after this

 case was already pending. (Id.) Plaintiff raises sexual humiliation, violation of right to an attorney,

 due process violation, cruel and unusual punishment, retaliation, violation of medical privacy, and

 threat of physical violence claims. (Id.) These claims do not relate to the claims in Plaintiff original

 complaint and they raise multiple new defendants who have not been served in this matter. These

 unrelated claims are inappropriately raised in the instant matter.

         Rule 18(a) controls the joinder of claims. In general, “[a] party asserting a claim ... may

 join as independent or alternative claims, as many claims as it has against an opposing party.”

 Rule 20(a)(2) controls the permissive joinder of defendants in pro se prisoner actions as well as

 other civil actions. Persons ... may be joined in one action as defendants if: (A) any right to relief

 is asserted against them jointly, severally, or in the alternative with respect to or arising out of the

 same transaction, occurrence, or series of transactions or occurrences; and (B) any question of law

 or fact common to all defendants will arise in the action. Fed. R. Civ. P. 20(a)(2) (emphasis added).

 See, e.g., Pruden v. SCI Camp Hill, 252 F. App’x. 436 (3d Cir. 2007); George v. Smith, 507 F.3d



                                                    25
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 26 of 28 PageID: 873




 605 (7th Cir.2007). In actions involving multiple claims and multiple defendants, Rule 20 operates

 independently of Rule 18.

                Despite the broad language of rule 18(a), plaintiff may join multiple
                defendants in a single action only if plaintiff asserts at least one
                claim to relief against each of them that arises out of the same
                transaction or occurrence and presents questions of law or fact
                common to all. If the requirements for joinder of parties have been
                satisfied, however, Rule 18 may be invoked independently to permit
                plaintiff to join as many other claims as plaintiff has against the
                multiple defendants or any combination of them, even though the
                additional claims do not involve common questions of law or fact
                and arise from unrelated transactions.

 Williams v. Hebbon, No. CIV.A. 09-2103 AET, 2011 WL 1930564, at *5 (D.N.J. May 19, 2011)

 (citing 7 Charles Alan Wright, Arthur R. Miller, and Mary Kay Kane, Federal Practice and

 Procedure, § 1655 (3d ed. 2009)). The requirements prescribed by Rule 20(a) are to be liberally

 construed in the interest of convenience and judicial economy. Id. (citing Swan v. Ray, 293 F.3d

 1252, 1253 (11th Cir. 2002)). However, the policy of liberal application of Rule 20 is not a license

 to join unrelated claims and defendants in one lawsuit. See, e.g., Pruden v. SCI Camp Hill, 252 F.

 App’x. 436 (3d Cir.2007); George v. Smith, 507 F.3d 605 (7th Cir. 2007). “[M]isjoinder of parties

 is not a ground for dismissing an action. Instead, a court faced with a complaint improperly joining

 parties ‘may at any time, on just terms, add or drop a party. The court may also sever any claims

 against a party.’” Williams, 2011 WL 1930564, at *5.

        Therefore, the Court finds it prudent to sever claims eleven through twenty-eight because

 they have been misjoined as they do not arise from the same transaction and relate to new

 defendants. See Fed. R. Civ. P. 20; see also Aristeo v. Raines, No. 15-4115 (RMB/JS), 2016 WL

 430568, at *12 (D.N.J. Feb. 3, 2016) (severing pro se complaint into two separate causes of action

 where the cases appeared to have been misjoined). The Clerk of the Court shall therefore be

 ordered to open a separate proceeding under 42 U.S.C. § 1983 for consideration of grounds eleven

                                                 26
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 27 of 28 PageID: 874




 through twenty-eight so the appropriate defendants can be served and the matter can be screened

 by the Court.

        D. Plaintiff’s Motion to Strike

        Plaintiff filed a motion to strike Defendants defenses as insufficient and redundant pursuant

 to Fed. R. Civ. P. 12(f)(2). (ECF No. 66 at 3.) Plaintiff’s motion is procedurally improper.

        Federal Rule of Civil Procedure 12(f) provides: “[t]he court may strike from a pleading an

 insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

 P. 12(f) (emphasis added.) Plaintiff moves to strike defenses in the Defendants’ motions to dismiss.

 (See ECF No. 66.) The Federal Rules of Civil Procedure include a list of permitted “pleadings,”

 which does not include motions, briefs supporting motions, or attached exhibits, and addresses

 motions under a separate subsection. See Fed. R. Civ. P. 7. Plaintiff’s motion to strike does not

 attack a pleading, rather it attacks motions to dismiss, which is procedurally improper. See, e.g.,

 Gresko v. Pemberton Township Board of Education, 19-cv-00638, 2020 WL 6042317, * 3 (D.N.J.

 Oct. 13, 2020); Faulman v. Sec. Mut. Fin. Life Ins. Co., 2006 WL 2482926, *3 (D.N.J. Aug. 28,

 2006). Therefore, Plaintiff’s motion to strike is denied.

 IV. CONCLUSION

        Based on the foregoing, the Mental Health Defendants’ Motion is GRANTED the Eighth

 Amendment deliberate indifference claims as they relate to the Mental Health Defendants

 Hornberger, Nieves, Bushong and Schmidt and DENIED as it relates to the Fourteenth

 Amendment medical privacy claim against Dr. DeFilippo and to the Eighth Amendment deliberate

 indifference claims as they relate to Dr. DeFilippo. 10 The claims against the DOC Defendants in




 10
   Plaintiff’s tenth claim alleging retaliation involving Dr. DeFilippo remains as Dr. DeFilippo did
 not move for dismissal of that claim.
                                                  27
Case 3:19-cv-05021-BRM-TJB Document 75 Filed 02/26/21 Page 28 of 28 PageID: 875




 their official capacity are dismissed without prejudice. The DOC Defendants’ Motion is

 GRANTED. A failure to protect claim regarding fear of sexual harassment against DOC

 Defendant Ganesh and defendants Bruce Davis, Amy Emrich, and David Richards is

 DISMISSED.

        Claims one and five - Eighth Amendment deliberate indifference remain against Dr.

 DeFilippo. Claim three - Fourteenth Amendment right to medical privacy remains against Dr.

 DeFilippo. Claim seven - deliberate indifference to sexual harassment fears remains against

 defendants Bruce Davis, Amy Emrich, and David Richards. Claim eight - due process violation

 against Bruce Davis, Amy Emrich, and David Richards remains. Claim ten - retaliation remains

 against Dr. DeFilippo.

        Claims eleven through twenty-eight are severed into a separate proceeding under 42 U.S.C.

 § 1983 for consideration of grounds so the appropriate defendants can be served and the matter

 can be screened by the Court.

        Plaintiff’s motion to strike is DENIED.

        An appropriate order accompanies this Opinion.



 Date: February 26, 2021

                                                       /s/Brian R. Martinotti
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




                                                  28
